 

Exhibit 10.1

 

VOTING AGREEMENT AND IRREVOCABLE PROXY

 

THIS VOTING AGREEMENT AND IRREVOCABLE PROXY (this “Agreement”) is entered into
as of August 13, 2020 (the “Effective Date”), by and among Rennova Health, Inc.,
a Delaware corporation (the “Company”), Seamus Lagan, an individual shareholder
of the Company (“Lagan”), Alcimede LLC, a shareholder of the Company
(“Alcimede”), and Christopher Diamantis, an individual shareholder of the
Company (“Diamantis”, and together with Lagan and Alcimede, the “Shareholders”,
and each, a “Shareholder”).

 

RECITALS

 

WHEREAS, as of the Effective Date, Lagan is the owner of five shares of the
Company’s Common Stock (the “Lagan Shares”);

 

WHEREAS, as of the Effective Date, Alcimede, of which Lagan is the sole manager,
is the owner of 250,000 shares of the Company’s Series L Convertible Preferred
Stock (the “Alcimede Shares”);

 

WHEREAS, on June 30, 2020, the Company and Diamantis entered into that certain
Exchange Agreement (the “Exchange Agreement”), pursuant to which the Company
issued to Diamantis 22,000 shares of Series M Convertible Preferred Stock (the
“Series M Preferred Stock”), which, regardless of the number of shares of Series
M Preferred Stock outstanding and so long as at least one share of Series M
Preferred Stock is outstanding, the outstanding shares of Series M Preferred
Stock shall have the number of votes, in the aggregate, equal to 51% of all
votes entitled to be voted at any meeting of stockholders or action by written
consent (the “Diamantis Shares”, and together with the Lagan Shares and the
Alcimede Shares, the “Shares”), in exchange for the extinguishment of the
Company’s indebtedness to Diamantis totaling $18,849,637.06, including accrued
interest; and

 

WHEREAS, the execution and delivery of this Agreement by Lagan and Alcimede were
material inducements to the willingness of Diamantis to enter into the Exchange
Agreement.

 

NOW, THEREFORE, in consideration of the promises and the covenants and
agreements set forth in the Exchange Agreement and in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Restrictions on Diamantis Shares; New Shares.

 

(a) No holder of the Series M Preferred Stock shall Transfer (as defined in the
Series M Preferred Stock Certificate of Designation) all or any of its shares of
Series M Preferred Stock without the written consent of the Company. Even if he
receives such consent, Diamantis shall not, directly or indirectly, transfer
(except as may be specifically required by court order or by operation of law),
grant an option with respect to, sell, exchange, pledge or otherwise dispose of,
reduce his economic risk in, or encumber, the Diamantis Shares or any New Shares
(as defined below), or make any offer or enter into any agreement or binding
arrangement or commitment providing for any of the foregoing, at any time prior
to the Expiration Time (as defined below); provided, however, that Diamantis may
transfer or otherwise dispose of Diamantis Shares and New Shares (i) to any
member of his immediate family, (ii) to a trust for the benefit of Diamantis or
any member of his immediate family for estate planning purposes, (iii) to a
charitable organization qualified under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or (iv) in connection with or for the purpose
of personal tax-planning; provided, however, that any transfer referred to in
the foregoing clauses (i) through (iv) and the introductory language thereto
shall be permitted only if, as a precondition to such transfer, the transferee
agrees to be bound by the terms and conditions of this Agreement and, if
requested by Lagan, to execute a Proxy (as defined below). As used herein, the
term “Expiration Time” shall mean the earliest to occur of (A) Lagan’s death,
(B) such date and time designated by Lagan in a written notice to Diamantis, or
(C) the written agreement of the parties hereto to terminate this Agreement.

 

 

 

 

(b) Except with the written consent of the Company and pursuant to the terms of
this Agreement, Diamantis shall not, directly or indirectly, grant any proxies
or powers of attorney with respect to any of the Diamantis Shares or New Shares,
deposit any of the Diamantis Shares or New Shares into a voting trust, or enter
into a voting agreement or similar arrangement or commitment with respect to any
of the Diamantis Shares or New Shares or make any public announcement that is in
any manner inconsistent with Section 2.

 

(c) Except as otherwise provided herein, no Shareholder shall, in his or its
capacity as a shareholder of the Company, directly or indirectly, take any
action that would make any representation or warranty contained herein untrue or
incorrect or be reasonably expected to have the effect of impairing his or its
ability to perform his or its obligations under this Agreement or preventing or
delaying the consummation of any of the transactions contemplated hereby.

 

(d) Any securities of the Company that Alcimede or Diamantis acquires upon
conversion of the Series L Preferred Stock or the Series M Preferred Stock after
the date of this Agreement and prior to the Expiration Time, or that any
Shareholder acquires by reason of any stock split, stock dividend,
reclassification, recapitalization or other similar transaction (collectively,
the “New Shares”), shall be subject to the terms and conditions of this
Agreement to the same extent as if they constituted Shares.

 

2. Agreement to Vote Shares.

 

(a) Prior to the Expiration Time, at every meeting of the stockholders of the
Company, and at every adjournment or postponement thereof, and on every action
or approval by written consent or resolution of the stockholders of the Company,
each of Lagan, Alcimede and Diamantis shall vote, to the extent not voted by the
person(s) appointed under the Proxy, the Shares owned by him or it and any New
Shares in such manner as is decided by Lagan in his sole and absolute
discretion. Accordingly, during the term of this Agreement, Diamantis shall not
vote or attempt to vote any of his respective shares of the Shares, or otherwise
exercise or attempt to exercise any voting or other approval rights of any of
his respective shares of the Shares, in contravention of the foregoing, and any
such prohibited exercise by Diamantis of voting or approval rights shall be void
and of no force or effect.

 

2

 

 

(b) Notwithstanding the foregoing, nothing in this Agreement shall limit or
restrict Lagan or Diamantis from acting in such Shareholder’s capacity as a
director or officer of the Company, to the extent applicable, it being
understood that this Agreement shall apply to such Shareholder solely in such
Shareholder’s capacity as a stockholder of the Company.

 

3. Irrevocable Proxy. Concurrently with the execution and delivery of this
Agreement, Diamantis shall deliver to Lagan and the Company a duly executed
proxy in the form attached hereto as Exhibit A (the “Proxy”), which proxy is
(and the parties hereby agree that it is) coupled with an interest sufficient in
law to support an irrevocable proxy, and, until the Expiration Time, shall be
irrevocable to the fullest extent permitted by law, with respect to each and
every meeting of stockholders of the Company or action or approval by written
resolution or consent of stockholders of the Company in accordance with Section
2(a) covering the total number of Shares and New Shares in respect of which
Diamantis is entitled to vote at any such meeting or in connection with any such
written consent. Upon the execution of this Agreement by Diamantis, (i)
Diamantis hereby revokes any and all prior proxies (other than the Proxy) given
by him with respect to the subject matter contemplated by Section 2(a), and (ii)
Diamantis shall not grant any subsequent proxies with respect to such subject
matter, or enter into any agreement or understanding with any person to vote or
give instructions with respect to the Shares and New Shares in any manner
inconsistent with the terms of Section 2, until after the Expiration Time.

 

4. Representations, Warranties and Covenants of the Shareholders. Each of the
Shareholders hereby represents, warrants and covenants to the other parties as
follows:

 

(a) As of the Effective Date, such Shareholder is the beneficial or record owner
of, or exercises voting power over the Lagan Shares, the Alcimede Shares or the
Diamantis Shares, as the case may be. No person not a signatory to this
Agreement has a beneficial interest in or a right to acquire or vote any of the
Shares (other than, if such Shareholder is a married individual and resides in a
state with community property laws, the community property interest of his
spouse to the extent applicable under such community property laws). The Shares
owned by such Shareholder are and will be at all times up until the Expiration
Time free and clear of any security interests, liens, claims, pledges, options,
rights of first refusal, co-sale rights, agreements, limitations on such
Shareholder’s voting rights, charges and other encumbrances of any nature that
would adversely affect the exercise or fulfillment of the rights and obligations
of such Shareholder under this Agreement or of the parties to this Agreement.
Such Shareholder’s principal residence or place of business is set forth on the
signature page hereto.

 

(b) Such Shareholder has all requisite power, capacity and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by such Shareholder and the
consummation by such Shareholder of the transactions contemplated hereby have
been duly authorized by all necessary action, if any, on the part of such
Shareholder, and no other actions or proceedings on the part of such Shareholder
are necessary to authorize the execution and delivery by such Shareholder of
this Agreement and the consummation by such Shareholder of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by such
Shareholder and, assuming the due authorization, execution and delivery of this
Agreement by the other parties, constitutes a valid and binding obligation of
such Shareholder, enforceable against such Shareholder in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity.

 

3

 

 

(c) The execution and delivery of this Agreement does not, and the performance
by such Shareholder of his or its agreements and obligations hereunder will not,
conflict with, result in a breach or violation of or default under (with or
without notice or lapse of time or both), or require notice to or the consent of
any person under, any agreement, commitment, law, rule, regulation, judgment,
order or decree to which such Shareholder is a Shareholder or by which such
Shareholder is bound, except, in the case of Diamantis, for the written consent
of the Company under the terms of the Series M Preferred Stock.

 

(d) Such Shareholder agrees that he or it will not in his or its capacity as a
stockholder of the Company bring, commence, institute, maintain, prosecute or
voluntarily aid any action, claim, suit or cause of action, in law or in equity,
in any court or before any governmental entity, which challenges the validity or
seeks to enjoin the operation of any provision of this Agreement or the Proxy.

 

5. Further Assurances. Each party agrees, from time to time, and without
additional consideration, to execute and deliver such additional proxies,
documents, and other instruments and to take all such further action as the
other parties may reasonably request to consummate and make effective the
transactions contemplated by this Agreement.

 

6. Stop Transfer Instructions. At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Time, in
furtherance of this Agreement, each of the Shareholders hereby authorizes the
Company or its counsel to notify the Company’s transfer agent that there is a
stop transfer order with respect to the Series M Preferred Stock (and that this
Agreement places limits on the voting and transfer of the Series M Preferred
Stock), subject to the provisions hereof and provided that any such stop
transfer order and notice required by the terms of this Agreement will
immediately be withdrawn and terminated by the Company following the Expiration
Time.

 

7. Miscellaneous.

 

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given on (i) the date of delivery, if delivered personally,
by electronic transmission, or by commercial delivery service, or (ii) on the
date of confirmation of receipt (or the next business day, if the date of
confirmation of receipt is not a business day), if sent via facsimile (with
confirmation of receipt), to the parties hereto at the address set forth for
each party on the signature page hereof (or at such other address for a party as
shall be specified by like notice).

 

(b) Interpretation. When a reference is made in this Agreement to sections or
exhibits, such reference shall be to a section of or an exhibit to this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The phrases “the date of this Agreement”, “the date
hereof”, and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to the Effective Date. Unless the context of this
Agreement otherwise requires: (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; and (iii) the terms “hereof,” “herein,”
“hereunder” and derivative or similar words refer to this entire Agreement.

 

4

 

 

(c) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
a party will be irreparably harmed and that there will be no adequate remedy at
law for a violation of any of the covenants or agreements of the other party set
forth herein or in the Proxy. Therefore, it is agreed that, in addition to any
other remedies that may be available to such party upon any such violation of
this Agreement or the Proxy, such party shall have the right to enforce such
covenants and agreements and the Proxy by specific performance, injunctive
relief or any other means available to such party at law or in equity and the
other party hereby waives any and all defenses that could exist in its favor in
connection with such enforcement and waives any requirement for security or the
posting of any bond in connection with such enforcement.

 

(d) Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same instrument and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties hereto; it being understood that all parties need not sign
the same counterpart. Delivery of an executed counterpart of a signature page to
this Agreement by telecopy or by electronic delivery in Adobe Portable Document
Format or other electronic format based on common standards will be effective as
delivery of a manually executed counterpart of this Agreement.

 

(e) Entire Agreement; Non-assignability; Parties in Interest; Death or
Incapacity. This Agreement and the documents and instruments and other
agreements specifically referred to herein or delivered pursuant hereto
(including, without limitation, the Proxy) (i) constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof and (ii) are not intended to confer,
and shall not be construed as conferring, upon any person other than the parties
hereto any rights or remedies hereunder. Except as provided in Section 1(a),
neither this Agreement nor any of the rights, interests, or obligations under
this Agreement may be assigned or delegated, in whole or in part, by operation
of law or otherwise, by a party without the prior written consent of the other
parties, and any such assignment or delegation that is not consented to shall be
null and void ab initio. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and assigns (including, without limitation, any person to whom any
Shares or New Shares are sold, transferred or assigned). All authority conferred
herein shall survive the death, dissolution or incapacity of a party and in the
event of a party’s death, dissolution or incapacity, any obligation of such
party hereunder shall be binding upon the heirs, personal representatives,
successors and assigns of such party.

 

5

 

 

(f) Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the purposes of such void or unenforceable provision.

 

(g) Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy.

 

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to such
state’s principles of conflicts of law. The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of the federal and state courts sitting in
Palm Beach County, Florida, in respect of the interpretation and enforcement of
the provisions of this Agreement and of the documents referred to in this
Agreement, and in respect of the transactions contemplated hereby and thereby,
and hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or thereof, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in said courts or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action, suit or proceeding shall be heard and determined in such
courts.

 

(i) Termination. This Agreement shall terminate and shall have no further force
or effect from and after the Expiration Time, and thereafter there shall be no
liability or obligation on the part of either party, provided, that no such
termination shall relieve any party from liability for any willful breach of
this Agreement prior to such termination.

 

(j) Amendment. Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by each of the parties hereto, or in the case of a waiver, by the
party against which the waiver is to be effective. Notwithstanding the
foregoing, no failure or delay by any party hereto in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any right hereunder.

 

(k) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document shall be construed against the party drafting such agreement or
document.

 

(l) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

6

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
Effective Date.

 

  COMPANY:       RENNOVA HEALTH, INC.,   a Delaware corporation         By: /s/
Sebastien Sainsbury   Name: Sebastien Sainsbury   Title: Secretary   Address:
931 Village Boulevard, Suite 905     West Palm Beach, Florida 33409        
LAGAN:         /s/ Seamus Lagan   Seamus Lagan   Address:                
ALCIMEDE:       ALCIMEDE LLC, a Delaware limited liability company         By:
/s/ Seamus Lagan   Name: Seamus Lagan   Title: Sole Manager   Address:          
      DIAMANTIS:         /s/ Christopher Diamantis   Christopher Diamantis  
Address:        

 

7

 

 

EXHIBIT A

 

IRREVOCABLE PROXY
TO VOTE SERIES M CONVERTIBLE PREFERRED STOCK OF
RENNOVA HEALTH, INC.

 

The undersigned stockholder (“Diamantis”) of Rennova Health, Inc., a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by applicable law) appoints SEAMUS LAGAN, an individual stockholder of the
Company (“Lagan”), as the sole and exclusive attorney and proxy of Diamantis,
with full power of substitution and resubstitution, to vote and exercise all
voting and related rights (to the fullest extent that Diamantis is entitled to
do so) with respect to all of the Diamantis Shares, and New Shares
(collectively, the “Shares”) in accordance with the terms of this Irrevocable
Proxy and the Voting Agreement. Capitalized terms used but not otherwise defined
in this Irrevocable Proxy shall have the meanings assigned to such terms in the
Voting Agreement and Irrevocable Proxy dated on or about the date hereof among
Diamantis, Lagan, Alcimede and the Company.

 

The Shares beneficially owned by Diamantis as of the date of this Irrevocable
Proxy are listed on the final page of this Irrevocable Proxy. Upon Diamantis’
execution of this Irrevocable Proxy, any and all prior proxies (other than this
Irrevocable Proxy) given by Diamantis with respect to the subject matter
contemplated by this Irrevocable Proxy are hereby revoked with respect to such
subject matter and Diamantis agrees not to grant any subsequent proxies with
respect to such subject matter or enter into any agreement or understanding with
any person to vote or give instructions with respect to such subject matter in
any manner inconsistent with the terms of this Irrevocable Proxy until after the
Expiration Time.

 

Until the Expiration Time, this Irrevocable Proxy is irrevocable (to the fullest
extent permitted by applicable law), is coupled with an interest sufficient in
law to support an irrevocable proxy, is granted pursuant to the Voting
Agreement, and is granted in connection with Diamantis entering into the
Exchange Agreement.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by Diamantis, at any time prior to the Expiration Time, to act as
Diamantis’ attorney and proxy to vote the Shares, and to exercise all voting and
other rights of Diamantis with respect to the Shares (including, without
limitation, the power to execute and deliver written consents), at every annual,
special or adjourned meeting of the stockholders of the Company and in every
written consent in lieu of such meeting in such manner as is decided by Lagan in
his sole and absolute discretion. Accordingly, until the Expiration Time,
Diamantis shall not vote or attempt to vote any of his respective shares of the
Shares, or otherwise exercise or attempt to exercise any consent, voting or
other approval rights of any of his respective shares of the Shares, in
contravention of the foregoing, and any such prohibited exercise by Diamantis of
voting or approval rights shall be void and of no force or effect.

 

All authority herein conferred shall survive the death or incapacity of
Diamantis and any obligation of Diamantis hereunder shall be binding upon the
heirs, personal representatives, successors and assigns of Diamantis. The power
of attorney granted by Diamantis herein is a durable power of attorney and shall
survive the bankruptcy, death, or incapacity of Diamantis.

 

 

 

 

This Irrevocable Proxy is coupled with an interest as aforesaid and is
irrevocable. This Irrevocable Proxy may not be amended or otherwise modified
without the prior written consent of Lagan and the Company. This Irrevocable
Proxy shall terminate, and be of no further force and effect, automatically upon
the Expiration Time.

 

Dated: August 13, 2020               Christopher Diamantis
Shares beneficially owned on the date hereof: 22,000 shares of Series M
Convertible Preferred Stock

 

2

